In a negligence action to recover damages for personal injuries, in which the defendant Village of Tuckahoe, inter alia, served a third-party complaint upon Pfaff & Kendall Co., said defendant appeals from an order of the Supreme Court, Westchester County (Slifkin, J.), dated October 9,1981, which granted a motion by the third-party defendant Pfaff & Kendall Co., pursuant to CPLR 1010, to sever the third-party action from the main action. Order affirmed, with $50 costs and disbursements. Considering the record in its entirety, we are of the view that Special Term did not abuse its discretion in granting the severance (see Cipollina v Kent, 52 AD2d 632; Todd v Gull Contr. Co., 22 AD2d 904; see, also, Strange v Sampson, 73 AD2d 749; Vita Food Prods. v Epstein & Sons, 52 AD2d 522). Damiani, J. P., Gulotta, O’Connor and Brown, JJ., concur.